ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Arguments/Remarks Made in an Amendment dated 05/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Jason Grier on June 28, 2021.
Instructions to amend the application were as follows:
Claims 1, 9, 10, 16, 21-23 to be amended as follows:

1.    (Currently Amended) A system, comprising:
a memory or storage structure storing one or more processor-executable routines; and
one or more processors configured to execute the one or more processor-executable routines stored in the memory or storage structure, wherein the one or more processor-executable routines are configured and programmed to, when executed, cause the one or more processors to perform acts comprising:
receiving a first signal indicative of an environmental parameter of an environment;
co-occurring or near in time to receiving the first signal;
analyzing changes in the first signal and the second signal to determine a causal relationship between the environmental parameter and the patient parameter; 
determining a confidence level for the causal relationship: and 
providing an output indicative of the causal relationship via a display screen, wherein the output comprises the confidence level; 
wherein the one or more processors are configured to generate a patient specific profile for the patient based on the causal relationship, and the patient specific profile lists one or more environmental parameters that have affected the patient in the past; and 
wherein the one or more processors are configured to update the patient specific profile as new data is collected.

9. (Canceled)

10.    (Currently Amended) An incubator system configured to house an infant, comprising:
a frame;
a cover configured to be coupled to the frame to cover a bed; 
a plurality of sensors supported on the frame, positioned within the cover, or both, wherein the plurality of sensors are configured to monitor one or more environmental parameters of an environment around the infant and to monitor one or 
one or more processors configured to receive one or more first signals indicative
of the one or more environmental parameters of the environment from the plurality of
sensors, to receive one or more second signals indicative of the one or more patient
parameters of the infant from the plurality of sensors co-occurring or near in time to receiving the one or more first signals, analyze changes in the one or more first signals and the one or more second signals to determine a causal relationship between the one or more environmental parameters of the environment and the one or more patient parameters, to generate a patient specific profile for the patient based on the causal relationship, wherein the patient specific profile lists one or more environmental parameters that have affected the patient in the past, and to provide an output indicative of the causal relationship via a display, wherein the output comprises the patient specific profile; and
wherein the one or more processors are configured to update the patient specific profile as new data is collected.

16.    (Currently Amended)    A method, comprising:
receiving, at one or more processors, a first signal indicative of an environmental parameter of an environment;
co-occurring or near in time to receiving the first signal;
analyzing, using the one or more processors, changes in the first signal and the second signal to determine a causal relationship between the environmental parameter and the patient parameter;
generating a patient specific profile for the patient based on the causal relationship, using the one or more processors, wherein the patient specific profile lists one or more environmental parameters that affected the patient in the past: and
providing, using the one or more processors, an output indicative of the causal relationship via a display screen, wherein the output comprises the patient specific profile; and 
updating the patient specific profile as new data is collected using the one or more processors.

21. (Canceled)

22. (Canceled)

23. (Canceled)




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1, the prior art of record fails to disclose or make obvious a system, comprising: a memory … storing one or more processor-executable routines; and one or more processors configured to execute the one or more processor-executable routines … wherein the one or more processor-executable routines are configured and programmed to… perform acts comprising: receiving a first signal indicative of an environmental parameter of an environment; receiving a second signal indicative of a patient parameter of a patient co-occurring or near in time to receiving the first signal; analyzing changes in the first signal and the second signal to determine a causal relationship between the environmental parameter and the patient parameter;  determining a confidence level for the causal relationship; and providing an output indicative of the causal relationship via a display screen, wherein the output comprises the confidence level;  wherein the one or more processors are configured to generate a patient specific profile for the patient based on the causal relationship, and the patient specific profile lists one or more environmental parameters that have affected the patient in the past; and  wherein the one or more processors are configured to update the patient specific profile as new data is collected in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants. 
As per independent Claim 10, the prior art of record fails to disclose or make obvious an incubator system configured to house an infant, comprising: …a cover configured to be coupled to the frame to cover a bed;  a plurality of sensors supported on the frame, positioned 
As per independent Claim 16, the prior art of record fails to discloses a method, comprising: receiving, at one or more processors, a first signal indicative of an environmental parameter of an environment; receiving, at the one or more processors, a second signal indicative of a patient parameter of a patient co-occurring or near in time to receiving the first 
Prior art GB 2494992 A to Ten Eyck; Lawrence G. et al. discloses system for monitoring stress levels of a plurality of infants in a NICU. More specifically, Eyck discloses a system for monitoring the physiological conditions of a plurality of infants in a neonatal intensive care unit (NICU) that includes a plurality of infant care stations, each of the incubators including a motion sensor to detect movement of the baby, and an internal environmental sensor that detects a first environmental condition (e.g. sound sensor, light sensor, temperature) of the microenvironment within the incubator. A processor derives an indication of stress of the neonate based on the measured motion and environmental conditions. A plurality of external environmental sensors is disposed about the NICU, wherein each of the external environmental sensors detects a second environmental condition (e.g. motion sensor, sound detector, light sensor, ambient temperature, humidity etc) in the NICU outside the microenvironment. A central processor compares signals from the internal environmental sensors to signals from the external environmental sensors and determines a correlation between the first and second environmental conditions, and corresponding levels of stress of the infants. Data is displayed on a graphical display.
Prior art US 20020173696 A1 to Kolarovic, Ronald S. et al. discloses infant incubator with non-contact sensing and monitoring. More specifically, Kolarovic discloses an infant care unit comprising means for controlling the environment in which the infant resides, the infant care unit including one or more non-contact sensors spaced apart from the infant to sense a physiological parameter and provide a sensor output, the controlling means being responsive to the sensor output to change the environment or provide an alarm or other indication of the parameter. The non-contact sensors include one or more of an infrared sensor for sensing the infant's temperature, cameras coupled to video processing software for sensing respiration rate, heart rate or skin perfusion, microphones coupled to audio processing software for sensing respiration rate, breathing difficulty, or infant distress. Speakers are provided for cancelling noise or providing audio signals to the infant. The camera, microphone and speakers are capable of being coupled to a computer network for remote monitoring of the infant. 
However, patentable subject-matter of independent claims 1, 10, and 16 as now explicitly, positively and specifically recited by the Applicants  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-7 which depend upon independent base claim 1, dependent claims 2-7 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 11-13 which depend upon independent base claim 10, dependent claims 11-13 
As per dependent claims 17, 18, 20 which depend upon independent base claim 16, dependent claims 17, 18, 20 are allowable due to their direct/indirect dependency on allowable base claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        June 29, 2021